Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-11, 13-16, and 18-24 rejected under 35 U.S.C. 103 as being unpatentable over Schreiner: 20170223429 hereinafter Sch further in view of Information Technology – High Efficiency Coding and Media Delivery in Heterogeneous Environments (provided by Applicant; available at least July 2014 and hereinafter 23008).
Regarding claim 1, 10, 11, 15, 16, 18
Sch teaches:
A transmission and/or reception device and method comprising: processing circuitry configured to: 

generate and/or process for reproduction a container having a predetermined format (Sch: ¶ 85-90, 93-99, 116-121; Fig 6: a particular container comprises plural audio substreams each among the substreams optionally comprising plural channels and/or objects), 

the container including a plurality of audio streams for carrying a plurality of groups of encoded data (Sch: ¶ 85-90, 93-99, 116-121; Fig 5, 6: a plurality of streams each comprising groupwise associated encoded data encapsulating packetized elementary streams each of the plural sub-streams associated upon an outgoing stream said outgoing stream comprising plural sub-streams each among the substreams optionally comprising plural channels and/or objects for transport over a network), 

each audio stream of the plurality of audio streams including one or more groups from the plurality of groups of encoded data (Sch: ¶ 85-90, 93-99; Fig 5: each audio stream comprises descriptor (Sch: ¶ 85-91, 93-99; Fig 4, 5: configuration information #1, #2 inserted into an outgoing stream), 

and insert a configuration descriptor into the container (Sch: ¶ 85-91, 93-99; Fig 4, 5: configuration information in the form of user control data inserted into an outgoing stream; the user control data inserted into output stream in concert with first, second, etc. configuration data associated with a first, second, etc. incoming stream inserted into the outgoing stream),

the configuration descriptor including a plurality of pieces of group information (Sch: ¶ 34-51; 142-192: configuration data, such as a group interactivity status allows a user to select and interact with a particular substream, object, channel, etc. from a plurality of grouped objects, channels, etc. or other preset groups, switch groups, etc.; user interactivity data is subsequently written into an output stream and/or decoded from a received stream based on activity input using the interaction interface; a group of elements thus bears distinct on/off, position, gain and wire elements operable by a user and in this way a user can determine/write/alter metadata such as position and gain chosen playback groups and output same as user control data, said control associated with the configuration data of each/any stream), 

respectively, each piece of the pieces of group information including a group identifier (Sch: ¶ 41-51; 142-192: such as a group number, an element group, a groupwise on/off status for each/any group, a position/gain for all groups, as well as groupwise object and/or element modifications)

each piece of the pieces of group information being associated with a different group of the groups of encoded data (Sch: ¶ 41-51; 142-192: a groupID bears elements for each/any group including group preset and interaction data including distinct on/off, position, gain and wire elements operable by a user) and including  

(i) a group identifier identifying a corresponding group of encoded data from the plurality of groups of encoded data (Sch: ¶ 41-51; 142-192: a group ID identifies particular sub-streams/channels/objects operated upon by configuration data), and

including identifying a respective group of encoded data from the plurality of groups of encoded data (Sch: ¶ 41-51; 85-91, 93-106, 142-192; Fig 5: selection of a preset comprises a selection of a group of objects, channels etc. respective to particular usage scenarios comprising additionally user interactivity group information the information comprising mpeg information including groups and switch groups available upon the stream; the interactivity information operable to direct user interaction commands to act upon appropriate stream group identifiers to select a preset group or to select a particular stream/substream within a preset group; thus a group of elements comprises at least distinct on/off, position, gain and wire elements operable by a user and written to an outgoing stream), and 

and, transmission circuitry configured to transmit the container (Sch: ¶ 85-90, 93-99, 116-121; 126-135, 140-192; Fig 5, 6: system operates to embed metadata into a stream for transmission).



In a related field of endeavor the MPEG 23008 documentation (available at least 04/2014; provided by Applicant in the IDS filed 3/26/21) teaches:



including a group identifier identifying a corresponding group of encoded data from the plurality of groups of encoded data  (23008: pp 30-62, 303-315, tables 142, 144: a stream comprises a number of possible groupwise encodings, such as a signal group type wherein each of a plurality of signal group types enumerates a particular set of channels/objects for the stream, that is, a stream comprises a metadata groupwise type designation of channel(s), object(s), etc. defined as a signal group type for a respective stream, (such as a group of object signals, group of channel signals, group of SAOC or HOA signal); said groups including gain and frequency based rendering matrices), 

and (ii) an audio stream identifier identifying an audio stream comprising a plurality of audio stream signals in which the corresponding group of encoded data is included (23008: pp 30-62, 303-315, tables 142, 144: a stream comprises group identifiers; when a signal group type delineates a particular group type the stream contains a corresponding group of channels, objects, etc. wherein the channels, objects, etc. are enumerated by a numAudioStreams, numAudioChannels, etc. identifier). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine well known metadata such as a group type identifier 

Regarding claim 5, 8
Sch in view of 23008 teaches or suggests:
The transmission and/or reception device and method, wherein the container is an MPEG2-TS, and the processing circuitry is further configured to insert into the container, the plurality of audio stream identifiers identifying the plurality of audio streams and configuration descriptor into an audio elementary stream loops under a program map table, the audio elementary stream loops variously corresponding to the audio streams including a main audio stream(s). (Sch: ¶ 85-90, 93-99, 116-125, 225, 226; Fig 5, 6: user data inserted into streams comprising relevant elementary streams multiplexed upon and/or extracted from an output stream also comprising local user control data said control data comprising correspondence information between plural input streams and user-specific information the data optionally encoded upon an MPEG-TS type transport stream said stream including a program map table, section etc.); (23008: pp 30-62: a stream comprises a number of possible groupwise encodings, including group identifiers such as a signal group type wherein each of a plurality of signal group types enumerates a particular set of channels/objects for the stream, that is, a stream comprises a metadata groupwise type designation of channel(s), object(s), etc. defined as a signal group type for a respective stream, a stream comprises group identifiers; when a signal 

Regarding claim 6
Sch in view of 23008 teaches or suggests:
The transmission and/or reception device and method, wherein the processing circuitry is further configured to insert, into the container, packet identifiers in association with the plurality of audio streams, respectively, the packet identifiers being attached to various packets during packetizing of respective ones of the plurality of audio streams. Packet identification comprises a well-known aspect of an MPEG-TS stream. (Sch: ¶ 85-90, 93-99, 116-121; Fig 5, 6: user data comprising packetized configuration information and user control information indicating correspondences between groups of frames, objects and channels inserted into the stream and multiplexed upon an output stream comprising also local user control data said control data comprising correspondence information between plural input streams and user-specific information the data optionally encoded upon an MPEG-TS type transport stream); (see also MPEG-TS documentation provided by Applicant 4/23/18; P 1-4: Program identifiers recorded in association with groups therein, that it, a program map comprising a group encoding identifier(s) transmitted upon and with regard to particular packet identifiers)

Regarding claim 7
Sch in view of 23008 teaches or suggests:
The transmission and/or reception device and method, wherein the processing circuitry is further configured to insert, into the container, type information indicating stream types of 

Regarding claim 9, 14
Sch in view of 23008 teaches or suggests:
The transmission and/or reception device and method, wherein the plurality of groups of encoded data includes either or both of channel encoded data and object encoded data. (Sch: ¶ 7: metadata descriptors of channels and objects present in particular input streams or multiplexed upon an output stream); (23008: pp 30-62: a stream comprises a number of possible groupwise encodings, including group identifiers such as a signal group type wherein each of a plurality of signal group types enumerates a particular set of channels/objects for the stream).

Regarding claim 13
Sch in view of 23008 teaches or suggests:
A transmission / reception device and method, wherein the processing circuitry is configured to selectively perform decoding processing of a portion of the plurality of the audio streams conforming to a speaker configuration and user selection information, on the basis of the configuration information. (Sch: ¶ 85-90, 93-99, 116-121; Fig 5, 6: user data inserted into the stream inserted into an output stream comprising also local user control data said control data comprising correspondence information between plural input streams and user-specific information the data optionally encoded upon an MPEG-TS type transport stream) ; (23008: pp 30-62: a stream comprises a number of possible groupwise encodings, including group identifiers such as a signal group type wherein each of a plurality of signal group types enumerates a particular set of channels/objects for the stream, said group of signals further comprising program map tables in the form of a variety of rendering matrices).

Regarding claim 19, 21
Sch in view of 23008 teaches or suggests:
A transmission / reception device and method wherein first audio stream is a most basic stream of the plurality of audio streams. (Sch: ¶ 5, 85-90, 93-99, 116-121; 125-135, 140-192; Fig 5, 6: streams comprises of plural audio streams 1, 2, etc. each of which are considered a basic stream, and any of which may comprise an elementary stream); (23008: pp 2, 3, 8-62, 303-315, tables 142, 144: metadata comprises a set of signals which are considered most basic and which are further grouped, mapped and rendered as specified by attendant metadata); (see also MPEG-TS documentation provided by Applicant 4/23/18; P 1-4: Program identifiers recorded in association with groups therein, that it, a program map comprising a group encoding 

Regarding claim 20, 22
Sch in view of 23008 teaches or suggests:
The transmission and/or reception device and method, wherein the processing circuitry is further configured to insert the configuration information that includes a data field indicating a number of preset collections of groups of encoded data included in the container. (Sch: ¶ 85-90, 93-99, 116-121; Fig 5, 6: a group or groups may be preset by a user based on user interface commands and transmitted downstream as an outgoing packet); (23008: pp 2, 3, 8-62, 303-315, tables 142, 144: metadata comprises a set of signals which are considered most basic and which are further grouped, mapped and rendered as specified by attendant metadata, including a group type metadata specifying a number of preset collections of signals)

Regarding claim 23, 24
Sch in view of 23008 teaches or suggests:
The transmission and/or reception device and method, wherein the configuration descriptor further includes a data field indicating a number of the pieces of group information including in the configuration descriptor. (Sch: ¶ 85-90, 93-99, 116-121; Fig 5, 6: a group or groups may be preset by a user based on user interface commands and transmitted downstream as an outgoing packet); (23008: pp 2, 3, 8-62, 303-315, tables 142, 144: metadata comprises a set of signals which are considered most basic and which are further grouped, mapped and rendered as specified by attendant metadata, including a group type metadata 

Response to Arguments

Applicant’s arguments presented 12/2/21 have been fully considered and are not persuasive. Applicant discusses how exemplary independent claim 1 recites at least a “configuration descriptor including a plurality of pieces of group information, each piece of the pieces of group information being associated with a different group of the groups of encoded data,” and including “a group identifier,” and “an audio stream identifier.” Conflating this recitation upon a preferred embodiment, Applicant alleges that “According to a non-limiting example as shown in FIG. 10, “for a configuration descriptor recording N pieces of group information, the single configuration descriptor configuration records at least N different group IDs respectively grouped with N corresponding stream IDs”. 

Applicant then asserts that Schreiner and 23008, whether taken individually or in combination, fail to teach or suggest each of the features of independent Claim 1. Holding that Schreiner does not describe or otherwise suggest at least the aforementioned features as recited in independent Claim 1. 
And, that 23008 does not overcome the above-noted deficiencies of Schreiner. Specifically, Applicant accepts that 23008 describes that related audio elements can be gathered together as a group that is identifiable by a group identifier (e.g., mae groupID); that Table 142 of 23008 further describes that a group definition can be provided by a syntax element mae_GroupDefinition(); and that Table 144 of 23008, further describes that the group definition as provided by maeGroupDefinition()
can further include group identifiers (e.g., maegroupID[grp]) as well as other characteristic information about the corresponding groups. Applicant, however, alleges that table 144 of 23008 does not describe records corresponding stream IDs to be respectively grouped with different group IDs. (emphasis Applicant) From which Applicant concludes that “23008 still also fail to describe or otherwise suggest at least the aforementioned features as recited in independent Claim 1,“ and “Schreiner and 23008 fail to describe or otherwise suggest all the features as recited in independent Claim 1.”

	Examiner respectfully disagrees. Examiner appreciates Applicant’s arguings but holds that Applicant’s construal represents only Applicant’s preferred construal among myriad possible construals. Examiner must further clarify that recordation of “corresponding stream ID’s to be respectively grouped with different group ID’s” is not present in claim 1 which recites “each piece of the pieces of group information being associated with a different group of the groups of encoded data” and further recites that the configuration descriptor must also include “a group identifier” and “an audio stream identifier.”

	In Examiners broadly reasonable construal of the claimed subject matter Sch teaches 
a “configuration descriptor including a plurality of pieces of group information, each piece of the pieces of group information being associated with a different group of the groups of encoded data,” (Sch: ¶ 41-51; 142-192: a groupID bears elements for each/any group including group preset and interaction data including distinct on/off, position, gain and wire elements operable by a user and therein; a group interactivity status allows a user to select a particular piece of the plurality of pieces i.e. a track, object, group thereof, etc. from a plurality of grouped objects, tracks, etc. or other preset groups, switch groups, etc.); including “a group identifier,” (Sch: ¶ 41-51; 142-192: a group identifier identifies particular sub-streams/channels/objects operated upon by the configuration data) and strongly suggests but does not explicitly teach “an audio stream identifier” wherein the plurality of pieces of group information each associated with a different group of the groups of encoded data includes (ii) an audio 

23008 teaches a stream container comprising plural group information metadata (23008: pp 30-32: a configuration data element comprises a metadata container bearing a plurality of additional metadata containers); each piece of the pieces of group information being associated with a different group of the groups of encoded data (23008: pp30-62: a stream comprises a plurality of groupings or hierarchies of objects to render data included in the stream the data including specific channel(s), object(s), etc. and/or groups thereof to a specific speaker(s) and/or groups thereof to a specific speaker(s) and/or groups thereof); that is a signalGroupType (23008:pp 31-32) bears a piece of the pieces of group information and associatively maps a current stream to one of a plurality of different groups of groups of encoded data, each of vales 0-4 from a signalGroupType resolves a group of signals i.e. Channel signals, Object signals, etc. and using a stream identifier such as numAudioChannels, numAudioObjects metadata further maps or associates a different group among the groups of encoded data with that borne by the current stream; a referenceLayout comprises a piece of group information reference to a set of loudspeakers by which association with a different group such as an audioChannelLayout will map maps a signalGroupType or group of channels to a reference layout; FURTHER, 23008 discusses switch groups (23008: pp 303-315, tables 142, 144) by which a current stream is associatively mapped to a current group among a plurality of groups, that is a main stream is taught as comprising a plurality of groups (numGroups) as well as a plurality of alternate or switch groups (numSwitchGroups) that is, a main stream bears an ID which associates it with different groups 

and including a group identifier identifying a corresponding group of encoded data from the plurality of groups of encoded data (23008: pp30-62: a stream comprises a number of possible groupwise encodings, such as a signal group type wherein each of a plurality of signal group types enumerates a particular set of channels/objects for the stream), that is, a stream comprises a metadata groupwise type designation of channel(s), object(s), etc. defined as a signal group type for a respective stream, (23008: 30-32: such as a group of object signals, group of channel signals, group of SAOC or HOA signal); said groups including gain and frequency based rendering matrices by which the generated container and identifiers therein convey and map individual stream information for a current group of streams to particular output with particular parameters); FURTHER, 23008 assigns to a main stream a group identifier which associatively maps the main stream to one among a plurality of corresponding groups of encoded data, i.e. a particular group or switch group; (23008: pp 303-315; table 142, 144 discuss the composition of each of the group identifiers numGroups and numSwitchGroups which bear metadata definitions), 

and in 23008, (ii) an audio stream identifier identifying an audio stream comprises a plurality of audio stream signals in which the corresponding group of encoded data is included (23008: pp 30-62: a stream comprises group identifiers; when a signal group type delineates a particular group type the stream contains a corresponding group of channels, objects, etc. that is each enumerated group of channel signal, object signals, etc. identifies and enumerates a corresponding group of channels, objects, etc.) FURTHER, teaches a main stream identifier, nested within which are group and switch group stream identifiers which enumerates available streams including: an audio stream, plurality thereof 
 
As such, Applicant’s claims and arguments relevant thereto have been fully considered but are not persuasive and no claims currently stand allowable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/PAUL C MCCORD/Primary Examiner, Art Unit 2654